[Cite as Salmons v. Eubank, 2017-Ohio-8985.]


STATE OF OHIO                   )                     IN THE COURT OF APPEALS
                                )ss:                  NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                )

DANIEL J. SALMONS                                     C.A. No.     28327

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
KIMBERLY A. EUBANK                                    COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   2010 08 2394

                                DECISION AND JOURNAL ENTRY

Dated: December 13, 2017



        HENSAL, Presiding Judge.

        {¶1}       Kimberly Eubank appeals a judgment of the Summit County Court of Common

Pleas, Domestic Relations Division, that sustained one of Daniel Salmons’ objections to the

decision of a magistrate and declined to modify the child support award in its decree of divorce.

For the following reasons, this Court affirms.

                                                 I.

        {¶2}       Mr. Salmons and Ms. Eubanks married in 2001 and divorced in 2012. According

to their separation agreement, which was made part of the decree, the parties agreed that neither

would pay the other child support. They indicated that their reasons for the deviation were the

amount of time each parent would have with the children, each parent’s contribution to the

expenses of the children, and “[t]he percentage of each party’s income to the combined incomes

of the parties.”
                                               2


       {¶3}   In September 2013, Mother moved to modify the child support order, claiming

that Father earned substantially more than she. Her motion proceeded to a hearing before a

magistrate, who found that, under the child support guidelines, Father should be paying $1,021 a

month in child support. Noting that the calculated amount was more than a ten percent change

from the existing order, the magistrate recommended modifying the support order and suggested

that Father pay $750 a month.

       {¶4}   Father objected to the magistrate’s decision.       Upon review, the trial court

determined that, because the existing child support was zero, Mother had to show more than a

ten percent change to establish that there had been a substantial change in circumstances.

Instead, it concluded that she had to show that there had been a change in circumstances that was

not contemplated by the parties when they agreed to the prior deviation. It found that, although

Father’s financial situation had improved since the decree, Mother’s had as well.1 It concluded

that the record did not support that there was any change in circumstances that was not

contemplated by the parties at the time they previously decided to deviate the child support

amount. It, therefore, sustained one of Father’s objections and dismissed the others as moot.

Mother has appealed, assigning as error that the trial court abused its discretion when it

determined that there had not been a significant change in circumstances.

                                               II.

                                  ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED AND COMMITTED AN ABUSE OF
       DISCRETION IN DETERMINING THAT APPELLANT FAILED TO SHOW
       THE EXISTENCE OF A SIGNIFICANT CHANGE OF CIRCUMSTANCES


       1
        Mother’s income at the time of the divorce was $15,184. At the time of her motion for
modify child support, the trial court found that Mother was underemployed. It imputed $29,500
in income to her, which Mother has not contested on appeal.
                                                 3


       NOT CONTEMPLATED BY THE PARTIES REGARDING HER REQUEST
       FOR MODIFICATION OF CHILD SUPPORT.

       {¶5}    Mother argues that the trial court abused its discretion when it declined to modify

the child support award. In general, “a trial court’s decision regarding child support obligations

falls within the discretion of the trial court and will not be disturbed absent a showing of an

abuse of discretion.” Pauly v. Pauly, 80 Ohio St. 3d 386, 390 (1997). This includes the decision

whether to modify an existing child support order. Hill v. Hill, 9th Dist. Summit No. 27915,

2016-Ohio-910, ¶ 10. An abuse of discretion is more than an error of judgment; it connotes a

decision that is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio

St.3d 217, 219 (1983). If the issue on appeal, however, “is whether the trial court correctly

applied the child support statute, this Court employs a de novo standard of review.” Michaels v.

Saunders, 9th Dist. Lorain No. 14CA010604, 2015-Ohio-3172, ¶ 15. In addition, “an appellate

court reviews the factual findings to support that award under a manifest-weight-of-the-evidence

standard.” Havrilla v. Havrilla, 9th Dist. Summit No. 27064, 2014-Ohio-2747, ¶ 13, quoting

Wallace v. Wallace, 195 Ohio App. 3d 314, 2011-Ohio-4487, ¶ 10 (9th Dist.).

       {¶6}    Mother has not contested that, to demonstrate a substantial change of

circumstances under Revised Code Section 3119.79(A), she had to prove that the alleged change

was not contemplated by her and Father when they agreed to the prior deviation in the child

support award. See Sifferlin v. Sifferlin, 9th Dist. Summit No. 27169, 2014-Ohio-5645, ¶ 14. In

their agreement, Mother and Father stated three factors that they considered in deciding to

modify the child support award. Regarding the first two factors, Mother does not argue that the

parties’ parenting time has changed from the time of the decree or that both parties no longer

contribute as equally to the expenses of the children.
                                                 4


       {¶7}    Regarding the third factor, Mother argues that a modification of the child support

award is warranted because Father’s income is $20,000 more than it was at the time of the

decree. She argues that such an increase of income was not contemplated at the time of the

divorce. According to the record, however, the parties did not agree to deviate to zero child

support because of the amount of their respective incomes. The factor pertaining to their

incomes was “[t]he percentage of each party’s income to the combined income of the parties.”

Mother has not alleged that there has been any change with respect to that relationship, let alone

establish that there has been a substantial change in the percentage that each parent contributes to

their combined incomes. She, therefore, has not demonstrated that the trial court improperly

determined that there had not been a substantial change in circumstances under Revised Code

3119.79(C) or that the court exercised improper discretion when it declined to modify the child

support award. Mother’s assignment of error is overruled.

                                                III.

       {¶8}    Ms. Eubank’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas, Domestic Relations Division, is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.
                                                5


       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    JENNIFER HENSAL
                                                    FOR THE COURT



CARR, J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DAVID H. FERGUSON, Attorney at Law, for Appellant.

MORA LOWRY, Attorney at Law, for Appellee.

KENNETH L. GIBSON, Attorney at Law, for Appellee.